707 F.2d 490
George MITCHELL, Appellee,v.CITY OF MINNEAPOLIS, et al., Appellants.
No. 82-1969.
United States Court of Appeals,Eighth Circuit.
Submitted May 19, 1983.Decided May 27, 1983.

Peter W. Brown, Minneapolis, Minn., for appellee.
Robert J. Alfton, City Atty. by Jerome F. Fitzgerald, Asst. City Atty., Minneapolis, Minn., for appellant City of Minneapolis.
Before ROSS, ARNOLD and JOHN R. GIBSON, Circuit Judges.
PER CURIAM.


1
George Mitchell brought this action to establish his right to employment as Executive Director of the Community Action Agency of the City of Minneapolis.  He claimed that he had a contract with the Board of Directors of the Agency hiring him as its Executive Director, and that the City and its Council were interfering with his contractual rights.  The complaint was based on two theories:  (1) the law of Minnesota, including the common law of contracts and a resolution of the City Council of the City of Minneapolis, and (2) the Due Process Clause of the Fourteenth Amendment.  The District Court1 held for the plaintiff.


2
We affirm.  The District Court held (and there seems to be little question about it) that the City Council had by resolution delegated to the Agency's Board of Directors the right to choose an Executive Director.  It also held that the delegation was not a violation of the City Charter or of any state statute.  The City earnestly asserts that the District Court erred in so holding, but on questions of state law we normally defer to the view taken by a district court sitting in the state in question.  We hold that Judge McLaughlin permissibly interpreted the law of Minnesota.  That state-law ground is adequate to support the judgment in Mitchell's favor.  We do not reach or decide any Fourteenth Amendment question.


3
Affirmed.



1
 The Hon. Harry H. McLaughlin, United States District Judge for the District of Minnesota